F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              MAY 19 1999
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                   Clerk

 JAMES F. KARLS,

          Petitioner - Appellant,
                                                           No. 99-6006
 v.
                                                    (D.C. No. 98-CV-1287-W)
                                                  (Western District of Oklahoma)
 RICK HUDSON,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.



      Pro se appellant James F. Karls challenges the dismissal of his habeas

corpus action under 28 U.S.C. § 2241. On appeal, Karls asserts that the district

court erred denying him appointment of counsel, and in rejecting his argument

that he is in custody in violation of the Constitution of the United States because

his transfer from prison in Wisconsin to a privately-operated prison in Oklahoma

deprived both states of jurisdiction over him. Karls also moves to proceed in


      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
forma pauperis. Because Karls cannot demonstrate a nonfrivolous argument in

support of his legal position, we deny the motion to proceed in forma pauperis,

and affirm the district court’s dismissal of his petition.

      Karls, a convicted prisoner under Wisconsin law, sought relief from

custody under 28 U.S.C. § 2241, claiming that Wisconsin, by transferring him to

the custody of the North Fork Correctional Facility (NFCF) in Saye, Oklahoma,

had unconstitutionally surrendered him to an entity lacking jurisdiction.

Following a magistrate’s report and recommendation and Karls’ objections

thereto, the district court dismissed Karls’ petition with respect to claims under

both 28 U.S.C. § 2241 and 42 U.S.C. § 1983. On appeal, Karls argues that he

advances claims only under 28 U.S.C. § 2241.

      Karls’ arguments that somehow no state has jurisdiction over him are

without merit. Karls provides us no authority for the proposition that the

interstate transfer of a prisoner to the custody of a privately managed prison,

operated pursuant to state law, violates a constitutional or legal right. His

argument that Wisconsin law prohibits the out-of-state punishment of persons

who commit crimes in Wisconsin misstates the relevant statute. See Wis. Stat. §

939.03(1) (providing circumstances under which “[a] person is subject to

prosecution and punishment under the law of this state”). Nor has he offered any

nonfrivolous argument or authority for the contention that the district court erred


                                          -2-
in concluding he is not a maximum security level inmate, and thus his custody in

Oklahoma did not violate Okla. Stat. tit. 57 § 563.2(a), which provides for the

imprisonment in private facilities of “minimum or medium security level

inmates.” 1

       Karls also contests the district court’s denial of his motion for appointment

of counsel. We have stated that “there is no constitutional right to counsel

beyond the appeal of a criminal conviction, and that generally appointment of

counsel in a [habeas] proceeding is left to the [district] court’s discretion.”

Swazo v. Wyoming Dept. of Corrections State Penitentiary Warden, 23 F.3d 332,

333 (10th Cir. 1994). Karls has not shown entitlement to an evidentiary hearing

that would to entitle him to appointment of counsel. See id. The district court

did not abuse its discretion in denying Karls’ motion for appointment of counsel.

       Karls has not paid the $100.00 required docket fee in this court, and moves

for leave to proceed in forma pauperis. To prevail on a motion to proceed in

forma pauperis, a petitioner must demonstrate “a financial inability to pay the

required fees and the existence of a reasoned, nonfrivolous argument on the law

and facts in support of the issues raised on appeal.” McIntosh v. United States



       1
         Additionally, Karls was transferred, after filing this appeal, from NFCF to a
facility in Tennessee. This court previously denied his ensuing motion to be returned to
custody in Oklahoma. Thus, to the extent his petition seeks relief on the grounds that his
custody in Oklahoma is unlawful and/or unconstitutional, it is dismissed as moot.

                                           -3-
Parole Comm’n, 115 F.3d 809, 812-13 (10th Cir. 1997) (quoting DeBardeleben v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991)). Karls fails to raise such a

nonfrivolous argument.

      Karls has also submitted a document, titled Motion for Declaratory

Judgment, in which he apparently seeks to strike Respondent Hudson’s Answer

Brief for certain alleged minor formatting errors. This motion is without merit

and is DISMISSED.

      AFFIRMED. Leave to proceed in forma pauperis DENIED.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                        -4-